—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of manslaughter in the first degree (Penal Law § 125.20 [1]) and criminal trespass in the second degree (Penal Law § 140.15). We reject the contention of defendant that the unauthorized removal of life support equipment from the comatose victim constituted a supervening cause of death, thereby relieving him of criminal liability for the victim’s death (see, People v Eulo, 63 NY2d 341, 357; see also, People v Vaughn, 152 Misc 2d 731, 737-743). The proof is overwhelming that defendant’s conduct in beating the victim was “an actual contributory cause of death” (Matter of Anthony M., 63 NY2d 270, 280). We also reject the contention of defendant that his sentence of 8 to 25 years on his manslaughter conviction is unduly harsh or severe. (Appeal from Judgment of Oneida County Court, Donalty, J.—Manslaughter, 1st Degree.) Present—Pine, J. P., Lawton, Hayes, Wisner and Fallon, JJ.